Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-25-2007

USA v. Arney
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2067




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Arney" (2007). 2007 Decisions. Paper 383.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/383


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-2067


                           UNITED STATES OF AMERICA

                                            v.

                             RASHAAN LATEEF ARNEY,
                                          Appellant


                     Appeal from the United States District Court
                        for the Western District of Pennsylvania
                           (D.C. Criminal No. 05-cr-00021E)
                    District Judge: Honorable Maurice B. Cohill, Jr.


                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 12, 2007

           Before: RENDELL, FUENTES and CHAGARES, Circuit Judges.

                              (Filed: September 25, 2007)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

                                            I.

      Rashaan Arney appeals from the sentence imposed by the District Court of 160

months of incarceration after Arney pled guilty to one count of distributing and
possessing with the intent to distribute 50 grams or more of cocaine base, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii). In particular, Arney claims that this

sentence is unreasonable because the District Court believed that it lacked the discretion

to impose a sentence outside of the advisory Guidelines range and/or improperly treated

the advisory Guidelines as presumptively reasonable. For the reasons that follow, we

will affirm the sentence imposed by the District Court.

                                            II.

       Arney was arrested for distributing 54 grams of cocaine to a confidential

informant. He was subsequently indicted by a federal grand jury and charged with intent

to distribute 50 grams or more of cocaine. On December 5, 2005, Arney pled guilty to

one count of distributing and possessing with the intent to distribute 50 grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(iii). At Arney’s

hearing, the District Court informed Arney that his sentence carried a statutory minimum

term of ten years imprisonment and five years supervised release. Also at this time, the

District Court informed Arney that when circumstances warrant, a judge has the ability to

impose a sentence that is more or less severe than the sentence suggested by the

Sentencing Guidelines.

       Because of the crime committed, Arney’s subsequent acceptance of responsibility

pursuant to U.S.S.G. §§ 3E1.1(a) & (b), and Arney’s five prior offenses, his Guidelines

sentencing range was 140 to 175 months imprisonment. The District Court considered

several of the factors found in 18 U.S.C. § 3553(a) and determined that 160 months was

                                             2
an appropriate sentence in this case.

                                             III.

         We review the overall sentence for reasonableness. United States v. Grier, 475
F.3d 556, 570 (3d Cir. 2006) (citing United States v. Booker, 543 U.S. 220, 260-63

(2005)). Arney argues that the 160 month term of imprisonment is unreasonable because

the District Court erroneously believed that it lacked discretion to impose a sentence

outside the advisory Guidelines range and/or treated the advisory Guidelines range as

presumptively reasonable. We disagree. The record reflects that the District Court

clearly understood that the Sentencing Guidelines are advisory and that it was required to

calculate the Guidelines range, but was not bound to sentence Arney within that range.

The Court stated that “[i]n the wake of the recent decision by the United States Supreme

Court in United States v. Booker, the Sentencing Guidelines are now advisory only.”

Sent. Hr’g. Tr. 2, March 13, 2006. Furthermore, the District Court properly considered

the factors found in 18 U.S.C. § 3553(a), complying with this Court’s decision in United

States v. Cooper, 437 F.3d 324, 330 (3d Cir. 2006). The record also establishes that the

District Court “gave meaningful consideration” both to the §3553(a) factors and to

“sentencing grounds properly raised by the parties which have recognized legal merit and

factual support.” Id. at 329, 331. Finally, the District Court provided detailed reasons

for the sentence imposed. Therefore, Arney’s argument that his sentence is unreasonable

fails.



                                              3
       Arney also argues that the special condition placed on his supervised release

requiring him to submit DNA samples as directed by his Probation Officer amounts to a

unconstitutional search that violates his Fourth Amendment right to protection from

unlawful search and seizure. We explicitly rejected this argument in United States v.

Sczubelek, 402 F.3d 174 (3d Cir. 2005). Arney’s constitutional challenge to this aspect

of his sentence therefore fails.

                                           IV.

       For the foregoing reasons, we will affirm the sentence imposed in the Judgment

and Commitment Order of the District Court.




                                            4